DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto (US 2003/0230277).
In re Claim 1, Muto discloses an air flow measuring device configured to measure an air flow based on an output value of a sensing unit installed in an environment that allows air to flow therethrough, the air flow measuring device comprising: an acquisition unit configured to acquire the output value; a storage unit configured to store uneven flow information that indicates an uneven flow state of air in the environment; a pulsation error correction unit configured to correct an air flow rate by using at least one item of the uneven flow information and the output value so that a pulsation error of the air flow rate caused by the uneven flow becomes smaller; and a state acquisition unit configured to acquire pulsation state information that indicates a state of pulsation in the air flow rate, wherein the state acquisition unit is configured to calculate an average flow rate, which is an average value of the air flow rate in a predetermined period, from the output value to determine a pulsation maximum value, which is a maximum value of the air flow rate to calculate a difference between the pulsation maximum value and the average flow rate to calculate a pulsation amplitude of the air flow rate to divide the pulsation amplitude by the average flow rate to calculate a pulsation rate of the pulsation waveform of the air in the output value and to acquire the pulsation rate as the pulsation state information, and the pulsation error correction unit is configured to correct the air flow rate by using the pulsation state information in addition to the uneven flow information and the output value so that the pulsation error of the air flow rate caused by the uneven flow becomes smaller (see Figs. 3, 5 & 6 and Paragraphs [0059]-[0073]). 
In re Claim 2, Muto discloses an air flow measuring device according to claim 1, wherein the sensing unit is placed in an air cleaner, the air cleaner being provided in an intake passage of an internal combustion engine, and the storage unit is configured to store, as the uneven flow information, shape information that indicates a shape of the air cleaner (see Figs. 3, 5 & 6 and Paragraphs [0059]-[0073]). 
In re Claim 3, Muto discloses an air flow measuring device according to claim 1, wherein the sensing unit is placed in an air cleaner, the air cleaner being provided in an intake passage of an internal combustion engine, the storage unit is configured to store, as the uneven flow information, an uneven flow degree, wherein the uneven flow degree is calculated with: a reference air flow rate, as a numerator, which corresponds to a reference output value output in a condition where the sensing unit is installed to a reference pipe that has a predetermined pipe diameter and allows air to flow therethrough; and an individual air flow rate, as a denominator, which corresponds to the reference output value output in a condition where the sensing unit is installed to the air cleaner (see Figs. 3, 5 & 6 and Paragraphs [0059]-[0073]). 
In re Claim 4, Muto discloses an air flow measuring device according to claim 1, wherein the pulsation error correction unit is configured to correct the air flow rate by using the output value and a plurality of items of the uneven flow information so that the pulsation error of the air flow caused by the uneven flow becomes smaller (see Figs. 3, 5 & 6 and Paragraphs [0059]-[0073]). 
In re Claim 5, Muto discloses an air flow measuring device according to claim 1, wherein the state acquisition unit is configured to acquire, as the pulsation state information, at least one of a pulsation amplitude, a pulsation frequency, and an average flow rate, the pulsation amplitude is an amplitude of the pulsation waveform of the air flow in the output value, the pulsation frequency is a frequency of the pulsation waveform, and the average flow rate is an average value of the air flow rate in a predetermined period (see Figs. 3, 5 & 6 and Paragraphs [0059]-[0073]). 
In re Claim 6, Muto discloses an air flow measuring device according to claim 1, wherein the state acquisition unit is configured to acquire the pulsation state information based on the output value (see Figs. 3, 5 & 6 and Paragraphs [0059]-[0073]). 
In re Claim 7, Muto discloses an air flow measuring device according to claim 1, wherein the air flow measuring device is configured to acquire a signal that indicates an operating state of an internal combustion engine from an internal combustion engine control device, the internal combustion engine control device configured to control the internal combustion engine by using the air flow rate corrected by the pulsation error correction unit, and the state acquisition unit is configured to acquire the signal and to acquire the pulsation state information based on the signal (see Figs. 3, 5 & 6 and Paragraphs [0059]-[0073]). 
In re Claim 8, Muto discloses an air flow measuring device comprising: a storage device configured to store uneven flow information that indicates an uneven flow state of air in an environment in which a sensing unit is installed; and a processor coupled to the storage device and configured to perform following steps: to acquire an output value of the sensing unit; to measure an air flow based on the output value; to calculate an average flow rate, which is an average value of the air flow rate in a predetermined period, from the output value; to determine a pulsation maximum value, which is a maximum value of the air flow rate; to calculate a difference between the pulsation maximum value and the average flow rate to calculate a pulsation amplitude of the air flow rate; to divide the pulsation amplitude by the average flow rate to calculate a pulsation rate of the pulsation waveform of the air in the output value; and to correct the air flow rate by using the uneven flow information, the output value, and the a pulsation rate to reduce a pulsation error of the air flow rate caused by the uneven flow (see Figs. 3, 5 & 6 and Paragraphs [0059]-[0073]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747